Citation Nr: 0945928	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-25 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969, including service in Thailand as discussed 
below.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO, among 
other things, denied entitlement to service connection for 
diabetes mellitus.
In October 2008, this case was stayed, along with others 
potentially affected by the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), with regard to claimants 
alleging exposure to herbicides without having set foot in 
Vietnam.  See Chairman's Memorandum 01-06-24 (rescinded by 
Chairman's Memorandum No. 01-09-03 (Jan. 22, 2009)).  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), reversing the Court's decision, upheld VA's 
interpretation of the regulatory requirements for presumptive 
service connection based on herbicide exposure.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, the 
stay has been lifted, and the Board will address the claim 
for service connection for diabetes mellitus.  See Chairman's 
Memorandum No. 01-09-03.

In March 2009, the Board remanded this case for further 
development.  The development was undertaken and the case has 
been returned to the Board.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Republic 
of Vietnam and was not otherwise exposed to herbicides in 
service.

2.  Diabetes mellitus was not present during active service 
or manifested within one year of the Veteran's discharge from 
service, nor is it etiologically related to active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active service and the incurrence or aggravation of diabetes 
mellitus during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a June 2005 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a June 2006 letter issued in conjunction with the 
June 2006 statement of the case.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from federal 
agencies.  The Board acknowledges that the Veteran has not 
been afforded a VA examination for his diabetes mellitus 
disability.  

The pertinent implementing regulation provides, generally, 
that an examination or opinion is necessary if the evidence 
of record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, establishes that he suffered an injury or disease 
in service, and indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service, or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The medical evidence of record shows that the Veteran has 
been diagnosed with diabetes mellitus, type II.  The Veteran 
has not reported a continuity of symptomatology beginning in 
service and there is no other evidence that the current 
diabetes may be related to service.  He has contended that he 
was exposed to herbicides while serving in Thailand.  The 
case does not turn on a medical question, but on the question 
of whether the evidence supports a finding that he had 
herbicide exposure in service.  A medical examination or 
opinion could not answer this question.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  
38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2009).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a Veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a Veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  The Veteran's exposure to an herbicide agent will be 
presumed if he had such service.  38 C.F.R. § 
3.307(a)(6)(iii).  These presumptions are also applicable to 
a Veteran who was otherwise exposed to an herbicide agent 
during active service.  38 C.F.R. § 3.39(e).

Analysis

Diabetes mellitus was not found until 2004, many years after 
service, and there is no medical opinion that relates it to 
service.  Service treatment records are negative for any 
evidence of complaints, treatment or diagnosis for diabetes 
mellitus, and there was no finding of diabetes mellitus at 
the time of the Veteran's discharge.  

The Veteran has not reported symptoms of diabetes in service 
or for many years thereafter, and there is no other evidence 
that diabetes was directly incurred in service.

The Veteran does not contend, and the record does not 
establish, that he served in, or stepped on the soil of, 
Vietnam during the Vietnam Era.  Rather, he contends that he 
developed diabetes mellitus as a result of exposure to 
herbicides while stationed at the Ubon Air Force base in 
Thailand during the Vietnam Era.  

Assuming arguendo that the Veteran is competent to report 
exposure to herbicides in service, his reports are outweighed 
by the July 2005 response to request for information from the 
Service Department, Compensation and Pension Services 
memorandum: Herbicide use in Thailand during the Vietnam Era, 
and July 2009 response letter from the service department's 
Joint Services Records Research Center (JSRRC).  

In July 2009, the JSRRC reported that Ubon was not among the 
listed sites where herbicides were used outside of Vietnam, 
and unit histories contained no reports of the use or storage 
of herbicides at Ubon.  The official service department 
record is more probative than the Veteran's recent 
recollections.  The official record was created on the basis 
of contemporaneous and official records, such as unit 
histories, and is based on evidence that is closer in time to 
the events in question.  The service department records are 
also more objective.  The Veteran first reported his exposure 
to herbicides decades after serving in Thailand and during 
the course of his claim for compensation. Hence, the service 
department records are more probative than the Veteran's 
recollections.

The presumption of service connection for chronic diseases 
diagnosed within one year following discharge from active 
duty is also inapplicable to this case because the evidence 
demonstrates that the disorder was initially manifested many 
years after the Veteran's discharge from service.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable and the claim is denied.  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


